Appellate Case: 22-3054      Document: 010110689285          Date Filed: 05/26/2022       Page: 1
                                                                   FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                              FOR THE TENTH CIRCUIT                              May 26, 2022
                          _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  ALPHONSO GRAHAM BRISCOE,

        Petitioner - Appellant,
                                                                 No. 22-3054
  v.                                                    (D.C. No. 5:18-CV-03300-SAC)
                                                                   (D. Kan.)
  SHANNON MEYER,

        Respondent - Appellee.
                       _________________________________

              ORDER DENYING CERTIFICATE OF APPEALABILITY*
                     _________________________________

 Before HOLMES, KELLY, and ROSSMAN, Circuit Judges.
                   _________________________________

        Petitioner-Appellant Alphonso Briscoe, a state inmate appearing pro se, seeks a

 Certificate of Appealability (COA) to appeal from the district court’s dismissal of his

 habeas petition, 28 U.S.C. § 2254. See Briscoe v. Meyer, No. 18–3300, 2022 WL

 670212, at *7 (D. Kan. Mar. 7, 2022). He argues that he was denied effective assistance

 of counsel on several grounds, the exclusion of expert testimony denied him due process

 and a fair trial, there was insufficient evidence to support his convictions, and cumulative

 error violated his right to due process and a fair trial. For the first time on appeal, he also




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-3054     Document: 010110689285          Date Filed: 05/26/2022     Page: 2



 argues that the excessive delay of his state post-conviction proceedings denied him due

 process. We deny a COA and dismiss the appeal.




                                        Background

        A jury convicted Mr. Briscoe of two counts of attempted first-degree murder and

 one count of criminal possession of a firearm and the convictions were affirmed on direct

 appeal. State v. Briscoe, 238 P.3d 763 (Kan. Ct. App. 2010) (unpublished table

 decision). The case arose out of a shooting that occurred outside a movie theatre. At

 trial, three eyewitnesses identified Mr. Briscoe as the shooter. Two of the eyewitnesses

 knew Mr. Briscoe previously, one for approximately 10 years. The trial court also

 refused to allow the testimony of Mr. Briscoe’s expert witness.

        After unsuccessfully pursuing state post-conviction relief, see Briscoe v. State,

 412 P.3d 1039 (Kan. Ct. App. 2018) (unpublished table decision), Mr. Briscoe filed this

 federal habeas petition, asserting 12 grounds for relief. The district court found that he

 had failed to exhaust several of his claims. See Pavatt v. Carpenter, 928 F.3d 906, 916

 (10th Cir. 2019). The district court rejected the exhausted claims. Mr. Briscoe appeals

 his exhausted claims.




                                         Discussion

        To obtain a COA from this court, Mr. Briscoe must make “a substantial showing

 of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Thus, he “must
                                              2
Appellate Case: 22-3054     Document: 010110689285         Date Filed: 05/26/2022        Page: 3



 demonstrate that reasonable jurists would find the district court’s assessment of the

 constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 This court reviews the state court’s decisions under the deferential standards of 28 U.S.C.

 § 2254(d).

    A. Excessive Delay

        As a preliminary matter, Mr. Briscoe argues that Kansas excessively delayed his

 post-conviction proceedings.1 However, as Mr. Briscoe did not raise this issue before the

 district court, we decline to consider the argument. See United States v. Viera, 674 F.3d

 1214, 1220 (10th Cir. 2012).

    B. Ineffective Assistance of Counsel

        Before the district court, Mr. Briscoe made four exhausted ineffective assistance

 of counsel claims. To establish ineffective assistance, Mr. Briscoe must show deficient

 performance and prejudice. Strickland v. Washington, 466 U.S. 668, 687 (1984).

 Regarding his claim that counsel was ineffective for not cross-examining witness Mary

 Taylor, the Kansas Court of Appeals determined that he was not prejudiced,

 notwithstanding that counsel failed to recognize that certain information had been

 omitted before trial. Insofar as he claims that counsel failed to impeach witness Shawn

 Delforge with a prior conviction, the federal district court deemed the claim abandoned.



        1
          To the extent Mr. Briscoe argues the district court improperly dismissed his
 unexhausted claims, he admits he did not exhaust the claims so that he did not “risk[]
 another 6 or 7 year delay.” Aplt. Br. at 8. In addition, Mr. Briscoe has not argued cause
 and prejudice. Consequently, he is not entitled to a COA on these claims as the district
 court’s procedural resolution is not reasonably debatable. See Slack, 529 U.S. at 484.
                                              3
Appellate Case: 22-3054      Document: 010110689285          Date Filed: 05/26/2022      Page: 4



 As to failing to qualify Dr. Lyman as an expert, the Kansas Court of Appeals rejected it

 for lack of deficient performance and prejudice. Finally, that court rejected the

 cumulative error claim as a single error would not suffice. Mr. Briscoe has not

 demonstrated that the district court’s deferential review of these issues is reasonably

 debatable.

    C. Exclusion of Expert Testimony

        Mr. Briscoe also challenges the trial court’s decision not to allow his expert

 witness. This court does not disturb a trial court’s evidentiary ruling on habeas review

 unless it “render[s] the trial so fundamentally unfair as to constitute a denial of federal

 constitutional rights.” Parker v. Scott, 394 F.3d 1302, 1317 (10th Cir. 2005) (quoting

 Elliott v. Williams, 248 F.3d 1205, 1214 (10th Cir. 2001)). Here, the district court

 recognized that the Kansas Court of Appeals upheld the district court’s exercise of

 discretion in excluding this testimony on direct appeal. On post-conviction, that court

 again recognized that the trial court’s decision did not prevent Mr. Briscoe’s counsel

 from using the materials provided by the expert witness to challenge the state’s

 investigation. The district court’s resolution of this issue is not reasonably debatable.

    D. Insufficient Evidence

        Additionally, Mr. Briscoe argues there is insufficient evidence to support his

 convictions. This court will not disturb a conviction if “after viewing the evidence in the

 light most favorable to the prosecution, any rational trier of fact could have found the

 essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443


                                               4
Appellate Case: 22-3054      Document: 010110689285         Date Filed: 05/26/2022     Page: 5



 U.S. 307, 319 (1979). Here, the district court relied upon the Kansas Court of Appeals

 decision on direct appeal recognizing that three separate witnesses, two of whom knew

 Mr. Briscoe previously, identified him as the shooter. Its decision to deny relief on this

 claim is not reasonably debatable.

    E. Cumulative Error

        Finally, Mr. Briscoe argues that the cumulative prejudice of these alleged errors

 constituted a denial of due process. However, Mr. Briscoe has failed to demonstrate

 multiple errors by the trial court. Consequently, this claim fails.

        We DENY a COA and DISMISS the appeal.


                                               Entered for the Court


                                               Paul J. Kelly, Jr.
                                               Circuit Judge




                                               5